Citation Nr: 1131888	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  10-11 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and G.L.



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION


The Veteran served on active duty from August 1939 to February 1946, with additional service in the United States Air Force Reserves.  The Veteran died in August 2008, and the appellant is the Veteran's spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2011, the appellant testified at a travel board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant claims entitlement to service connection for the cause of the Veteran's death is warranted as directly due to his active military service.  Specifically, the appellant alleges that, during active service, the Veteran contracted malaria while in the jungle.  She contends that the malaria caused his chronic obstructive pulmonary disease (COPD), which in turn, led to his untimely demise.  See the March 2011 Board hearing transcript.  

The Veteran's death certificate reflects that he died in August 2008.  The death certificate lists the immediate cause of death as COPD with cerebrovascular accident (CVA), Alzheimer's dementia, and prostate cancer, as other significant conditions contributing to death but not resulting in the underlying cause.  At the time of the Veteran's death, service connection was not in effect for any disorder.  

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2010).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of in-service occurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service, notwithstanding the fact that there is no official record of such occurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

The Veteran's Separation Qualification Record shows that his Military Occupational Specialty (MOS) was a pilot, a pilot instructor, and an operations officer in a medium bomb squadron.  It is also noted that as an operations officer, he planned combat missions and supervised 150 combat crew personnel in flying missions.  Applying the provisions of § 1154(b), the Board finds that the description of the Veteran's in-service treatment for malaria as well as enduring multiple back injuries, provided by his surviving spouse and friend, are consistent with the circumstances of his service.  Given his combat status, the Veteran's assertions as to contracting malaria in-service and having back problems are accepted as consistent with his active service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Despite the evidentiary effect of 38 U.S.C.A. § 1154(b), competent evidence of a link between the disabilities resulting in the Veteran's death and his active service is still required.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  The statute "does not create a statutory presumption that a combat Veteran's alleged disease or injury is service-connected," but only "considerably lighten[s] the burden of a Veteran who seeks benefits for an allegedly service-connected disease or injury and who alleges that the disease or injury was incurred in, or aggravated by, combat service."  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

Upon review of the record, the Board notes that in a September 2009 statement by the Veteran's primary care physician, notes that the Veteran died from the immediate effects of multiple strokes.  The physician also stated that during the Veteran's military service, he contracted malaria and suffered severe back injuries.  He developed significant lung disease, "which may have been related" to his military service.  

The Board finds that a VA medical opinion is necessary prior to a decision in the instant case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, as noted above, the Board accepts as sufficient proof the statements indicating that the Veteran experienced malaria, as well as back injuries while serving on active duty in combat.  As such, a VA opinion must be obtained to determine whether the cause(s) of the Veteran's death is etiologically related to his active service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the National Personnel Records Center (NPRC), the United States Air Force Center in Denver, Colorado, or any other appropriate agency, to verify the specific dates of the Veteran's active duty, ACDUTRA, and/or INACDUTRA.  Service records providing points are not helpful in this regard.  In addition, the RO should attempt to obtain any available treatment records associated with the reserve service.  All records/responses received should be associated with the claims file.  

2.  After verification of all periods of military service has been documented and included, forward the claims file to an appropriate examiner for a VA medical opinion.  The reviewing examiner must be provided the claims folder, including a copy of this REMAND.  The report should reflect that a review of the claims folder was completed.  After reviewing the record, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the cause of the Veteran's death is etiologically related to his active service, to include reports of a malaria and multiple back injuries during combat service.  The examiner should provide a clear rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  

3.  After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



